764 N.W.2d 263 (2009)
ATLANTIC XXXI, L.L.C., Plaintiff-Appellant,
v.
ART MIDWEST L.P., Art Midwest, Inc., American Realty Investors, Inc. and Basic Capital Management, Inc., Defendants, and
American Realty Trust, Inc., Defendant-Appellee.
Docket No. 138154. COA No. 278104.
Supreme Court of Michigan.
April 28, 2009.

Order
On order of the Court, the application for leave to appeal the December 18, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.